            Case 3:20-cv-00267-JM Document 4 Filed 09/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

CLAAS FINANCIAL SERVICES LLC                                                         PLAINTIFF

V.                                 CASE NO. 3:20-CV-267-JM

WILKISON EQUIPMENT, LLC and
WENDY WILKISON                                                                    DEFENDANTS

                                             ORDER

        Pending is the Plaintiff’s motion for an order directing the Clerk to issue a notice pursuant

to Ark. Code Ann. §18-60-808. (Docket # 2). The motion is GRANTED. The Clerk is directed

to issue the notice attached as Exhibit “A” to the motion filed at docket #2 and to provide a copy

to the Plaintiff.

        IT IS SO ORDERED this 8th day of September, 2020.




                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
